DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-10-2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPub. No. 2013/0223016, in view of Mori et al., USPGPub. No. 2014/0014400.
Regarding claims 1 and 5, Kim teaches a touch sensor assembly comprising a glass cover layer (2 of Fig. 1), an optically clear adhesive layer (4 of Fig. 1), a touch sensing film (5 of Fig. 1) that is bonded to the glass cover layer, and a double-sided adhesive tape (10 of Fig. 1) bonded to the side of the touch sensor opposite the cover glass. Kim teaches that in such products the double-sided tapes may be separable from the touch sensor (¶ [0060]). 
The teachings of Kim differ from the present invention in that Kim does not teach that the touch sensor layer 5 comprises a plurality of electrodes. It is, however, widely understood in the art that such touch senor films typically comprise a plurality of electrodes. See, for example, Mori’s Fig. 1 and ¶ [0181]. It would have been obvious to one of ordinary skill in the art to provide the touch sensor film of Kim with a plurality of electrodes because such a structure is typical of touch sensor films. 
The teachings of Kim also differ from the present invention in that Kim does not teach any specific thickness for the releasable adhesive layer or polymeric substrate of the double-sided tape of his invention. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate thickness for the adhesive layer and substrate layer based on the specific materials used to make the product and the desired final dimensions in the finished product. Additionally, recitations of relative dimension cannot distinguish the claimed invention from that of the prior art when the differences would otherwise have been obvious; see MPEP 2144.04 IV A. 

 Regarding claim 2, the teachings of Kim differ from the present invention in that Kim does not teach any specific haze for the substrate of his invention. It would, however, have been obvious to one of ordinary skill in the art to make the haze of the substrate of Kim be as low as possible because Kim teaches that the product is to be transparent and is intended to be looked through by a user, and one of ordinary skill in the art would have understood that haze in the product would impede transparency and/or viewing by a user. 

Regarding claim 8, the teachings of Kim differ from the present invention in that Kim does not teach any relative value for the refractive index of the touch sensor film and the adhesive. It would, however, have been obvious to one of ordinary skill in the art to make the differences in refractive index be as low as possible for adjacent layers in the product of Kim, as Kim teaches that the product is intended to be transparent and is intended to be looked through by a user, and one of ordinary skill in the art would have understood that differences between the refractive index of adjoining layers in the product would impede transparency and/or viewing by a user. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Mori, as applied above, in view of Magnotta, US Pat. 4557964.
Regarding claims 3 and 4, the teachings of Kim differ from the present invention in that Kim does not teach a tackifier in the releasable adhesive layer. Magnotta, however, teaches that incorporating a tackifier in an amount of 15-50 weight percent results in improved adhesion and superior optical properties (Abstract, col. 4 ln. 36-44, col. 5 ln 30-34). It would have been obvious to one of ordinary skill in the art to include a tackifier in the releasable adhesive layer of Kim in an amount of 15-50 weight percent, as doing so would improve the optical properties and performance of the release layer. 
Regarding claim 4, Magnotta teaches that the tackifier may be a C4-C8 hydrocarbon and/or a fully hydrogenated cyclopentadiene resin (i.e., an aliphatic resin) (col. 4 ln. 66 – col. 5 ln. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Mori, as applied above, in view of Choi et al., USPGPub. No. 2011/0318580.
Regarding claim 6, the teachings of Kim differ from the present invention in that Kim does not teach any specific modulus of elasticity (Young’s modulus) for the tape substrate. Choi, however, teaches that tapes used in the creation of electronic devices preferably have a modulus of elasticity of 1-10 GPa to prevent undesired wrinkling or folding during use (¶ [0030]). It would have been obvious to one of ordinary skill in the art to provide the tape substrate of Kim with modulus of elasticity of 1-10 GPa, as taught by Choi, as doing so would prevent the substrate from wrinkling during use. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Mori, as applied above, in view of Behrens, US PGPub. No. 2009/0047459.
Regarding claim 7, the teachings of Kim differ from the present invention in that Kim does not teach the use of an olefin block copolymer for making the adhesive layer. Behrens, however, teaches that such adheisves may comprise an ethylene (i.e., olefinic) block copolymer (Abstract, ¶ [0013]). Behrens teaches that the use of such block copolymer materials results in products that remain stable for a long time in storage (¶ [0075]). It would have been obvious to one of ordinary skill in the art to use the olefinic block copolymer of Behrens when making the product of Kim, as doing so would result in a product that was stable during storage. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Mori, Magnotta, Choi, and Behrens, as applied above. 
Regarding claim 9, the claimed limitations are obvious in view of the teachings of Kim, Mori, Magnotta, Choi, and Behrens for the reasons discussed above in relation to claims 1-8. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because they do not apply to the current rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785